           Case 2:20-cv-01946-APG-NJK Document 23 Filed 01/13/21 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7
     YEHUDA IZMAGRISTO,                                     Case No.: 2:20-cv-01946-APG-NJK
 8
            Plaintiff(s),                                      ORDER TO SHOW CAUSE
 9
     v.                                                               [Docket No. 22]
10
     EXPERIAN INFORMATION SOLUTIONS,
11   INC., et al.,
12          Defendant(s).
13         The discovery plan was due in this case on December 27, 2020. See Docket No. 9 (answer).
14 No discovery plan was filed by that date. On January 5, 2021, the Court ordered the parties to
15 file—by January 12, 2021—either a stipulated discovery plan or a status report indicating why one
16 should not be required at this time. Docket No. 21. Defendants have now filed a discovery plan
17 indicating that Plaintiff’s counsel did not participate in the formulation of that discovery plan and
18 has been non-responsive. See Docket No. 22 at 1-2.
19         As Plaintiff did not participate in the formulation of the discovery plan (Docket No. 22), it
20 is hereby DENIED without prejudice. In addition, Plaintiff is hereby ORDERED to show cause
21 in writing, no later than January 27, 2021, why this case should not be dismissed for violation of
22 Local Rule 26-1(a), failure to comply with the order at Docket No. 21, and failure to prosecute this
23 case. See Local Rule IA 11-8(c); Fed. R. Civ. P. 16(f); Fed. R. Civ. P. 41(b).
24         IT IS SO ORDERED.
25         Dated: January 13, 2021
26                                                               ______________________________
                                                                 Nancy J. Koppe
27                                                               United States Magistrate Judge
28

                                                     1
